Citation Nr: 0420729	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-11 537	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
bladder carcinoma with ureteral implant.

2.  Entitlement to service connection for tinnitus of the 
right ear.

3.  Entitlement to service connection for tinnitus of the 
left ear.

4.  Entitlement to an increased rating from an original grant 
of service connection (noncompensable) for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which inter alia denied the benefits sought.  

The issue pertaining to the appropriate disability evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not include medical evidence of a 
nexus between residuals of bladder carcinoma with ureteral 
implant and the veteran's military service.  

3.  The claims file does not include a current medical 
diagnosis of tinnitus of the right ear.  

4.  The veteran was exposed to acoustical trauma in service, 
and, despite the absence of clinically documented 
manifestations of tinnitus until many years after service, a 
September 2001 VA audiological examination has associated 
tinnitus of the left ear to in service acoustical trauma.  

5.  The medical evidence of record reflects that it is at 
least as likely as not that tinnitus of the left ear is 
related to service. 


CONCLUSIONS OF LAW

1.  Residuals of bladder carcinoma with ureteral implant were 
not incurred or aggravated by active military service, nor 
may they be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).  

2.  In the absence of a diagnosed disorder, tinnitus of the 
right ear was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  

3.  Resolving all reasonable doubt in the veteran's favor, 
left ear tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that that while 38 U.S.C.A. § 5107 was 
recently enacted, it was considered by the RO.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) [hereinafter 
"VCAA"]; see also notices issued on March 9, 2001, March 
13, 2001 as well as the Statement of the Case issued in April 
2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  See February 23, 2004 Transcript of BVA 
hearing at pages 16-17.  Additionally, the appellant has been 
provided with notice of the requirements necessary to 
substantiate the claim have been provided in the Statements 
of the Case and other development letters of record.  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Furthermore, the Statement 
of the Case of April 2003, issued after the initial VCAA 
notice, constitutes a decision that fully considered the 
VCAA.  Additionally, the Board does a de novo review of the 
evidence and is not bound by the RO's prior conclusions in 
this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Residuals of Bladder Cancer

The Board notes the onset of bladder cancer in 1998, nearly 
30 years after service; the veteran subsequently underwent 
surgery, resulting in the implanting of a uretal stent.  
Bladder cancer was not diagnosed in service or within any 
pertinent presumptive period.  

The veteran indicated that it was his belief that his bladder 
cancer was caused by his exposure to photographic chemicals.  
The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran also indicated he had asked a doctor at the RO in 
Reno "how does somebody get bladder cancer and he said it's 
[due to exposure] to chemicals or its by smoking too."  
Transcript of February 23, 2004 BVA hearing at page 21.  For 
the sake of argument, ignoring the fact that the veteran has 
a long history as a smoker and without conceding smoking as 
the cause of his bladder cancer and assuming arguendo that 
the statement is true, the Board notes that which chemicals 
cause bladder cancer are not specified.  Moreover, although 
the veteran's personnel records were obtained, the record is 
silent as to what chemicals to which he was allegedly 
exposed.  Moreover, the veteran doesn't know what chemicals 
to which he was supposedly exposed according to the September 
2001 VA examination.  The purported statement from the 
physician is regarded as too wide-ranging to associate 
bladder cancer to military service in this case.  While 
association of a claimed disorder to military service does 
not require a medical opinion be expressed in terms of 
certainty, more than the broad generalization such as is 
advanced here is necessary to establish a plausible claim or 
to warrant further development.  See Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993) (where a physician is unable to offer 
a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).  The Board also notes the veteran 
has not even identified the physician who allegedly made the 
statement and, therefore, the Board is unable to conduct any 
follow up.  

The absence of medical evidence of the claimed disability 
until so many years after separation weighs heavily against 
the claim in this case.  As such, the preponderance of the 
evidence is against the claim, and, accordingly, entitlement 
to service connection for residuals of bladder cancer must be 
denied.  Of course, the veteran is free to obtain a more 
definitive medical opinion associating bladder cancer to the 
chemicals to which he was exposed to in service and such 
evidence might be used to reopen the claim. 

Tinnitus

The veteran has asserted, and the record reflects, that the 
veteran served in the U.S. Navy, holding a photographers mate 
rating.  He claims that tinnitus derived from exposure to 
helicopter/aircraft acoustical trauma.  The veteran served 
aboard an aircraft carrier, and his assertions as to exposure 
to aircraft/helicopter noise are quite plausible.  Service 
medical records reflect bilateral hearing loss on entrance 
into service, but in service audiological examinations 
demonstrate hearing loss was aggravated during service.  
While not at issue in the context of the claim for tinnitus, 
service connection has been established for bilateral hearing 
loss, which, nevertheless, reflects VA recognition as to 
audiological damage sustained in service.  Notwithstanding, 
service medical records are silent as to complaints, 
treatment or diagnoses relating to tinnitus.  All the same, 
the veteran was afforded a VA audiological examination in 
September 2001, and the examiner diagnosed tinnitus, limited 
to the left ear only.  The examiner additionally commented 
that the most likely etiology of the tinnitus was "noise 
from helicopters". 

In the absence of evidence indicating the current 
manifestation of a disability, a claim for service connection 
simply is not plausible.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Tinnitus of the right ear has not been 
diagnosed as a disability and, accordingly, a claim of 
entitlement to service connection for tinnitus of the right 
ear cannot be supported and must be denied.

With respect to tinnitus of the left ear, while the absence 
of clinically documented pertinent complaints until many 
years after service weighs against the claim, the association 
of the claimed disorder to service by a VA examiner together 
with the likely exposure to acoustical trauma elevates the 
evidence in favor of the claim to at least a level of 
equipoise.  

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  Under the circumstances, 
and in consideration of the foregoing, entitlement to service 
connection for tinnitus of the left ear is granted.


ORDER

Entitlement to service connection for residuals of bladder 
carcinoma with ureteral implant is denied. 

Entitlement to service connection for tinnitus of the right 
ear is denied.

Entitlement to service connection for tinnitus of the left 
ear is granted. 




REMAND

At his hearing before the undersigned in February 2004, the 
veteran asserted that his service connected bilateral hearing 
loss has worsened since his VA examination in September 2001.  
The Court has held that, when a veteran-claimant alleges that 
his service-connected disability has worsened since his last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that the veteran was entitled to a new examination after a 
two year period between the last VA examination and the 
veteran's contention that his disability had increased in 
severity).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:
 
1.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the severity of 
his service- connected hearing loss.  All 
appropriate tests and studies must be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available for review prior 
to preparation of the examination report.

2.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claim may now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



